Citation Nr: 1434995	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU).

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee injury.

4.  Entitlement to service connection for an anxiety disorder.

5.  Entitlement to service connection for a fractured jaw.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral hand disability claimed as secondary to service-connected fractured jaw or bilateral shoulder disability.

8.  Entitlement to service connection for right great toe degenerative joint disease (DJD) claimed as secondary to service-connected left toe fracture and arthritis.

9.  Entitlement to service connection for right foot plantar calcaneal spurs claimed as secondary to service-connected left toe fracture and arthritis.

10.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

12.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

The Veteran represented by: Jacques P. Deplois, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and K.G.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the U.S. Army from June 1969 to February 1973 and in the U.S. Marine Corps from June 1973 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2011 rating decisions of the RO in Portland, Oregon.  

The Veteran testified before the undersigned at an April 2014 Board hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO at the April 2014 Board hearing.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran has been in receipt of service connection for PTSD, rated as 70 percent disabling, low back muscle strain, rated as 20 percent disabling, residuals of left great toe fracture and tinnitus, both rated as 10 percent disabling, and bilateral hearing loss and residuals of a crush injury of the right inguinal region and pelvis with a history of large hematoma and crush injury of the glans penis and avulsion and crush injury of the scrotum, both rated as noncompensably disabling.

2.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

3.  The Veteran has withdrawn his appeal seeking to reopen claims of service connection for hypertension and a left knee injury, the appeals seeking service connection for an anxiety disorder, a fractured jaw, a bilateral shoulder disability, a bilateral hand disability, right great toe DJD, and right foot plantar calcaneal spurs, and appeals seeking increased initial ratings for tinnitus and PTSD and an increased rating for bilateral hearing loss.





CONCLUSIONS OF LAW

1.  The criteria for TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to other appealed issues.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  Throughout the period on appeal, the Veteran has been in receipt of service connection for PTSD, rated as 70 percent disabling, low back muscle strain, rated as 20 percent disabling, residuals of left great toe fracture and tinnitus, both rated as 10 percent disabling, and bilateral hearing loss and residuals of a crush injury of the right inguinal region and pelvis with a history of large hematoma and crush injury of the glans penis and avulsion and crush injury of the scrotum, both rated as noncompensably disabling.  His combined disability rating has been 80 percent throughout the period on appeal.  38 C.F.R. § 4.25 (2013).  The schedular criteria for a TDIU are met.  38 C.F.R. § 4.16(a) (2013).  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran completed a VA Form 21-8940 in August 2011, indicating that he had last worked a janitorial job and that he had last worked full time in 1995.  The Veteran later testified that he could not remember where he worked last.  April 2014 Board Hearing Tr. at 5.  He testified that he was self-employed recycling scrap metal from car dealerships, which he had been doing for decades.  Id. at 10, 13.  

The Veteran's PTSD was evaluated at an October 2011 VA psychiatric examination.  The examiner indicated that the Veteran's PTSD was productive of the inability to establish and maintain effective work and social relationships.  The examiner made note of the fact that the Veteran had no relationships outside of his sister and brother.  The examiner indicated that the Veteran did not appear to be unemployable on the basis of the scrap metal recycling business.  The examiner indicated that the Veteran had severe social impairment, but only mild occupational impairment, due to his PTSD.  

The Veteran reported earning about $1,000 a month through scrap metal recycling at an October 2011 VA general medical examination.  The U.S. Census Bureau's average poverty threshold for one person under the age of 65 for 2011 was $11,700.  Thus, although the Veteran has remained self-employed for many years scrap metal recycling, this employment is no more than marginal, i.e., not substantially gainful.  Moreover, the Veteran testified before the undersigned that he was breaking even on his scrap metal recycling after expenses related to the payments on his truck, gas, and insurance.  April 2014 Board Hearing Tr. at 13.  Thus, the Veteran's income may now be imputed to be much less than $1,000 per month.  Additionally, the October 2011 VA examination report indicates that he engaged in recycling six days a week.  At his April 2014 Board hearing, he testified that he only worked two days a week.  April 2014 Board Hearing Tr. at 9, 12.  Even before expenses, the Veteran's income has fallen substantially below the poverty threshold for one person under the age of 65.  Accordingly, the Board finds that the Veteran's scrap metal recycling is not substantially gainful employment.  

The claims file reflects that the Veteran used his VA education benefits during active service to obtain a general equivalency diploma (G.E.D.) in 1972.  He also enrolled in a Bachelor of Arts program at a college in 1976.  There is no indication that the Veteran completed the degree program.  Thus, the Veteran possesses at most a G.E.D., or minimal educational qualifications.  

The Veteran's service-connected low back and left great toe disabilities impair his ability to perform manual labor.  As discussed, the Veteran's last formal employment was janitorial.  According to the October 2011 VA general medical examination report, the Veteran's service-connected low back disability prevents him from lifting more than 10 to 15 pounds at a time.  The same report also indicates that he cannot stand or walk for prolonged periods due to his service-connected left great toe disability.  These limitations would have significant impacts on the Veteran's ability to perform manual labor.  The examiner indicated that the Veteran's ability to perform sedentary employment would not be effected.  The Board finds the Veteran's service-connected low back and left great toe disabilities do have a significant impact on the Veteran's employability in light of his vocational history in manual labor.  

The Veteran's sister testified regarding the Veteran's social functioning.  She stated that the Veteran's social contacts were largely limited to her and their brother.  April 2014 Board Hearing Tr. at 20.  She had also accompanied the Veteran on his scrap recycling routine, including material pickup, and reported that the Veteran did not interact with people in a significant way.  Id.  She indicated that he had anger and impulse control problems, using road rage as an example.  Id.  She also testified that the Veteran was unreliable, such as never being where he said he would be at a certain time.  Id. at 21.  She also thought that the Veteran could not work with other people because he is uncomfortable around other people.  Id. at 22.  

In light of the foregoing, the evidence is at least in equipoise that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected low back, left great toe, and PTSD disabilities.  The Veteran's level of functioning has not permitted him to engage in substantially gainful employment for an extended period of time.  Although the October 2011 VA psychiatric examination report indicates that the Veteran has only mild occupational impairment, this conclusion is inconsistent with the finding that the Veteran is unable to establish or maintain effective relationships and is based on an overly optimistic appraisal of the scrap metal recycling business.  The October 2011 VA general medical examination report indicates that the Veteran would be able to perform sedentary employment even in light of his low back and left great toe disabilities, but sedentary jobs do not appear in the Veteran's vocational history.  The Veteran possesses only basic educational qualifications, has relevant work experience in manual labor which is significantly impaired by his low back and left great toe disabilities, and is unable to establish or maintain effective relationships due to his PTSD.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities preclude a substantially gainful occupation.  The criteria for TDIU have been met.  38 C.F.R. § 4.16(a) (2013).  Entitlement to TDIU is granted.  38 U.S.C.A. § 5107(b) (West 2002).  

Withdrawn Appeals

In April 2014, the Veteran submitted a signed statement that, if TDIU was granted, he withdrew all his remaining appeals.  TDIU has been granted above.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2013); see also Hamilton v. Brown, 4 Vet. App. 528, 538 (1993), aff'd 39 F.3d 1574 (Fed Cir. 1994) ("where... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor [the Board] has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeals seeking to reopen claims of service connection for hypertension and a left knee injury, seeking service connection for an anxiety disorder, a fractured jaw, a bilateral shoulder disability, a bilateral hand disability, right great toe DJD, and right foot plantar calcaneal spurs, and seeking increased initial ratings for tinnitus and PTSD and an increased rating for bilateral hearing loss are dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

Entitlement to TDIU is granted.

The petitions to reopen claims of service connection for hypertension and a left knee injury, the appeals seeking service connection for an anxiety disorder, a fractured jaw, a bilateral shoulder disability, a bilateral hand disability, right great toe DJD, and right foot plantar calcaneal spurs, and appeals seeking increased initial ratings for tinnitus and PTSD and an increased rating for bilateral hearing loss are dismissed.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


